Exhibit 10.3 LEASE AGREEMENT THIS LEASE AGREEMENT (this “Lease”) is made this 30th day of June, 2016, between ARE-SD REGION NO. 36, LLC, a Delaware limited liability company (“Landlord”), and TANDEM DIABETES CARE, INC., a Delaware corporation (“Tenant”). Building: 10151 Barnes Canyon Road, San Diego, California Premises: The Building, containing approximately 48,880 rentable square feet, as determined by Landlord, as shown on Exhibit A. Project: The real property on which the Building in which the Premises are located, together with all improvements thereon and appurtenances thereto as described on Exhibit B. Base Rent: $0.92 per rentable square foot of the Premises per month Rentable Area of Premises:48,880 sq. ft.
